[Cite as State v. Funderburke, 2020-Ohio-3847.]
                                   IN THE COURT OF APPEALS OF OHIO
                                      FOURTH APPELLATE DISTRICT
                                            ROSS COUNTY


STATE OF OHIO,                                              :

       Plaintiff-Appellee,                                  : CASE NO. 19CA3689

       vs.                                                  :

DWAYNE K. FUNDERBURKE,                                      : DECISION & JUDGMENT ENTRY

       Defendant-Appellant.                                 :

_______________________________________________________________

                                                 APPEARANCES:

R. Jessica Manungo, Columbus, Ohio, for appellant1.

Jeffrey C. Marks, Ross County Prosecuting Attorney, Chillicothe, Ohio, for appellee.

CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED: 7-17-20
ABELE, J.

         {¶ 1} This is an appeal from a Ross County Common Pleas Court judgment of conviction and

 sentence. A jury found Dwayne Funderburke, defendant below and appellant herein, guilty of

 receiving stolen property in violation of R.C. 2913.51(A).

         {¶ 2} Appellant assigns one error for review:

                 “THE TRIAL COURT VIOLATED DWAYNE FUNDERBURKE’S
                 RIGHTS TO DUE PROCESS AND A FAIR TRIAL WHEN IT
                 ENTERED A JUDGMENT OF CONVICTION FOR RECEIVING
                 STOLEN PROPERTY AGAINST THE MANIFEST WEIGHT OF THE
                 EVIDENCE.     FIFTH AND FOURTEENTH AMENDMENTS,
                 UNITED STATES CONSTITUTION; ARTICLE I, SECTIONS 10
                 AND 16, OHIO CONSTITUTION; STATE v. THOMPKINS, 78 OH
1
             Different counsel represented appellant during the trial court proceedings.
ROSS, 19CA3689                                                                                        2

                 ST.3D 38, 387, 678 N.E.2D 541 (1997); T.P. 112-116, 126;
                 SENTENCING T.P. 4.”


        {¶ 3} In December 2018, a Ross County Grand Jury returned an indictment that charged

appellant with one count of receiving stolen property in violation of R.C. 2913.51, a fourth-degree

felony. At trial, Tammy Ellis testified that in the early morning hours of November 13, 2018, she

could not find her Ford Focus in her apartment complex parking lot. Ellis explained that she had

come home very late the previous night and may have dropped her keys, but the next morning did

not see her keys or her vehicle. Ellis then called police. Ellis also did not know appellant and did

not permit him to take her vehicle.

        {¶ 4} Robert Bixler testified that he lives in Chillicothe and owns a 2005 Subaru with a

temporary license plate. On November 21, 2018, Bixler’s Subaru sat in his driveway when police

informed him that they found his temporary tag attached to a stolen 2003 Ford Focus. Bixler did not

know appellant and did not permit him to use his temporary tag.

        {¶ 5} Chillicothe Police Officer Matthew Shipley testified that, while on patrol on November

21, 2018, he observed a 2003 Ford Focus westbound on Main Street when it “immediately hit the

first available street.” Shipley initially lost sight of the vehicle, but located it again within minutes.

When the vehicle turned onto a dead end street, Shipley followed. Appellant then backed into a

private drive, exited the vehicle, knelt at the rear of the vehicle, then walked toward Shipley.

Shipley stated that appellant “appeared very nervous” and “advised that he was there to pick up a

child in the area and had to go.” Shipley testified that he stood with appellant 40 to 50 feet from the

vehicle and, after a brief conversation, Shipley stated “I believe I said car stolen is it?” After

Shipley advised appellant that he intended to check the license plate, appellant immediately walked
ROSS, 19CA3689                                                                                     3

away and out of sight. Officer Shipley soon discovered that Robert Bixler owned the temporary tag

and Tammy Ellis owned the Ford Focus. Shipley also testified that the vehicle’s interior electronic

window door panel had been pulled from the door and the stereo had been removed from the

dashboard.

        {¶ 6} At the close of the state’s evidence, appellant made a Crim.R. 29 motion for judgment

of acquittal. The trial court overruled the motion. After deliberation, the jury found appellant

guilty as charged. The trial court sentenced appellant to serve twelve months in prison, with 79 days

of jail credit. This appeal followed.

        {¶ 7} In his sole assignment of error, appellant asserts that his receiving stolen property

conviction is against the manifest weight of the evidence.

        {¶ 8} “In determining whether a criminal conviction is against the manifest weight of the

evidence, an appellate court must review the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether, in resolving conflicts in

the evidence, the trier of fact clearly lost its way and created such a manifest miscarriage of justice

that the conviction must be reversed.” State v. Burris, 4th Dist. Athens No. 16CA7, 2017-Ohio-454,

¶ 25, quoting State v. Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541, ¶ 11 (1997) and State v.

Hunter, 131 Ohio St. 3d 67, 2011-Ohio-6524, 960 N.E.2d 955, ¶ 119. “Weight of the evidence

concerns the inclination of the greater amount of credible evidence, offered in a trial, to support one

side of the issue rather than the other.”         State v. Dunn, 4th Dist. Jackson No. 15CA1,

2017-Ohio-518, citations omitted. A reviewing court should find a conviction against the manifest

weight of the evidence only in the “‘exceptional case in which the evidence weighs heavily against

the conviction.’” Thompkins, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717
ROSS, 19CA3689                                                                                    4

(1st Dist.1983); accord State v. Lindsey, 87 Ohio St. 3d 479, 483, 721 N.E.2d 995 (2000) and State v.

Waller, 4th Dist. Scioto No. 15CA3683, 2016-Ohio-3077, ¶ 20.

        {¶ 9} The offense of receiving stolen property is set forth in R.C. 2913.51:


        (A) No person shall receive, retain, or dispose of property of another knowing or
        having reasonable cause to believe that the property has been obtained through
        commission of a theft offense.

        {¶ 10} In the case at bar, appellant admits that he possessed the vehicle, but asserts that he

did not have “reasonable cause to believe” the vehicle had been stolen. In particular, appellant

argues that knowledge that a vehicle is stolen may not be imputed from the mere possession of the

vehicle. Furthermore, appellant contends that his behavior supports his claim that he did not know

that the vehicle had been stolen.

        {¶ 11} Although appellant argues that knowledge that the vehicle had been stolen should not

be imputed from his mere possession of the vehicle, the United States Supreme Court, and the

Supreme Court of Ohio, have both agreed that “possession of recently stolen property, if not

satisfactorily explained, is ordinarily a circumstance from which you may reasonably draw the

inference and find, in the light of the surrounding circumstances shown by the evidence in the case,

that the person in possession knew the property had been stolen.” Barnes v. United States, 412 U.S.
837, 839-40, 93 S. Ct. 2357, 37 L. Ed. 2d 380 (1973); accord State v. Arthur, 42 Ohio St. 2d 67, 68-69,

325 N.E.2d 888 (1975). Thus, in a prosecution for receiving stolen property, a jury may arrive at a

finding of guilt when an accused’s possession of recently stolen property is not satisfactorily

explained in light of surrounding circumstances developed from the evidence. Arthur, supra, at 68.

In State v. Woodruff, 4th Dist. Ross No. 07CA2972, 2008-Ohio-967, ¶ 9, citing State v. Davis, 49
ROSS, 19CA3689                                                                                     5
Ohio App. 3d 109, 112, 550 N.E.2d 966, we stated that “[a]bsent an admission by a defendant, the

state must rely on circumstantial evidence to satisfy the reasonable cause to believe element. This

element of the crime involves an objective test of the accused’s knowledge. Thus, the jury must

look at all the facts and circumstances to determine whether a person of ordinary prudence should

have known the property was stolen. Some of the circumstances the fact finder can consider * * *

are: 1) the accused’s unexplained possession of the property; 2) the nature of the property; 3) the

frequency with which such property is stolen; 4) the nature of the accused’s commercial activity; and

5) the length of time between the theft and recovery of the property.” It is important to recognize

that a defendant may be convicted solely on the basis of circumstantial evidence. State v. Nicely, 39
Ohio St. 3d 147, 529 N.E.2d 1236 (1998). Circumstantial evidence is defined as testimony not

based on actual personal knowledge or observation of the facts in controversy, but of other facts

from which deductions are drawn, showing indirectly the facts sought to be proved. Id. Intent

must be inferred from the act and surrounding circumstances, including the acts and statements of a

defendant surrounding the time of the offense.           State v. Wilson, 12th Dist. Warren No.

CA2006-01-007, 2007-Ohio-2298.

        {¶ 12} In Woodruff, the defendant possessed two license plates that belonged to a neighbor,

but argued that the state failed to prove knowledge, or a reasonable belief, that the plates had been

stolen. We wrote that “[t]his element of the crime involves an objective test of the accused’s

knowledge. Thus, the jury must look at all the facts and circumstances to determine whether a

person of ordinary prudence should have known the property was stolen.” Woodruff at ¶ 9, citing

State v. Hill, 4th Dist. Pickaway No. 02CA11, 2002-Ohio-7368, ¶ 11. Although Woodruff asserted

that his lack of an explanation for his possession of the stolen plates had no persuasive value because
ROSS, 19CA3689                                                                                       6

the officer did not ask why he possessed the plates, we observed that Woodruff’s attempt to conceal

the plates after the police had arrived is a fact from which the jury could reasonably infer that

Woodruff either knew, or should have known, that the license plates had been obtained by a theft

offense. Woodruff at ¶ 12. Similarly, in the case at bar appellant backed into a private driveway

and Officer Shipley testified that after appellant exited the vehicle, he “walked to the rear of the

vehicle, knelt down, then stood [and] walked [in] Officer Shipley’s direction.”

        {¶ 13} Appellant also contends that the fact that he did not immediately flee from the

encounter indicates that he had no “reasonable cause to believe” that the vehicle had been stolen. In

support, appellant cites State v. Doyle, 4th Dist. Pickaway No. 04CA23, 2005-Ohio-4072, when,

after police observed Doyle driving a stolen truck, Doyle sped off and attempted to escape, first in

the truck then on foot. Doyle at ¶ 35. We concluded that Doyle’s behavior indicated that he knew,

or had reasonable cause to believe, that the truck had been obtained in a theft offense. Here,

although appellant did not immediately flee the encounter, appellant chose to leave the area after the

officer’s comment about the stolen vehicle.

        {¶ 14} Appellant also cites State v. Hill, 2002-Ohio-7368, ¶ 3, when police signaled Hill to

stop, Hill sped off, drove to a gas station, exited the vehicle and hid the ignition key. Hill, could not

provide an address, phone number, or other information to contact the vehicle’s owner to verify his

claim that he had, in fact, permission to drive the vehicle. We determined that Hill’s unexplained

possession of property provided a sufficient basis for the trier of fact to infer guilty knowledge on the

part of someone charged with receiving stolen property. Hill at ¶ 11.

        {¶ 15} Appellant argues that, in the case sub judice, his behavior, unlike Doyle and Hill, does

not indicate that he had reasonable cause to believe that the property has been obtained through
ROSS, 19CA3689                                                                                        7

commission of a theft offense. Appellant points out that (1) he initially walked toward Officer

Shipley and engaged in a short conversation; (2) when Shipley asked if the car had been stolen, at

trial Shipley could not recall appellant’s response; and (3) a reasonable officer would not permit

appellant to simply walk away if he truly suspected the car had been stolen. However, our review of

the evidence reveals that appellant first turned onto a street for no apparent reason, backed into a

private driveway, and when asked if the car was stolen, walked away from the officer and the area

entirely.

        {¶ 16} Appellant also seeks to distinguish his case from State v. Dahir, 10th Dist. Franklin

No. 19AP-371, 2020-Ohio-467. In Dahir, a law enforcement officer stopped the defendant, a

security guard, for a traffic infraction. After smelling marijuana, police searched Dahir and found a

stolen credit card. Dahir claimed that he found the card in a wallet during the course of his duties as

a security guard and that he planned to return the card the next day. Dahir, however, “presented

nothing at trial to substantiate that explanation which is facially questionable and was questioned by

the trial judge as fact finder.” Id. at ¶ 13. The court noted that Dahir’s explanation for his

possession of the recently stolen property, property frequently stolen and bears a cardholder’s name,

and is facially identifiable as lost or stolen, did not persuade the trier of fact. Similarly, in the case

sub judice we find no viable explanation for appellant’s possession of Ellis’s vehicle with Bixler’s

temporary tag.

        {¶ 17} Finally, appellant asserts that the absence of damage to the steering column, or

damage to the vehicle’s exterior, supports his claim that he did not know that the vehicle had been

stolen. We recognize, however, that the vehicle did exhibit a dangling power window switch panel

and a missing radio, facts that could alert a reasonable person that a vehicle may be stolen.
ROSS, 19CA3689                                                                                      8

Moreover, in State v. Edwards, 8th Dist. Cuyahoga No. 85937, 2005-Ohio-6027, the defendant made

a similar claim that the absence of steering column damage gave no “outward sign” that the vehicle

had been stolen. The Eighth District concluded that the absence of steering column damage had

little value because the vehicle’s key had also been stolen. In the case sub judice, we point out that

Ellis testified that she could not find her key. Thus, the key could have been taken along with the

vehicle.

        {¶ 18} In State v. Jones, 9th Dist. Summit No. 21789, 2004-Ohio-4326, the defendant drove a

stolen vehicle and claimed that he purchased the vehicle for thirty dollars from a man named Donny.

The court, however, observed that the car had been stolen a few nights before appellant’s arrest, and

that appellant’s statements to the police, as well as appellant’s unreasonable explanation that

surrounded his possession of the vehicle, indicated that he had knowledge of the stolen vehicle.

Jones at ¶ 10-12.

        {¶ 19} In the case sub judice, after our review of the evidence we conclude that the evidence

reveals that Officer Shipley recovered the stolen vehicle in appellant’s possession, that Ellis did not

give appellant permission to possess her vehicle, and Bixler did not give appellant permission to

possess his temporary tag. Furthermore, although appellant argues that he did not attempt to escape,

Officer Shipley testified that appellant did, in fact, take evasive action, both in the vehicle and when

appellant walked away when Shipley asked questions about the stolen vehicle.

        {¶ 20} Therefore, after our review of the entire record, we conclude that ample competent,

credible evidence supports the jury’s verdict that appellant received stolen property.              The

prosecution presented substantial credible evidence upon which the trier of fact reasonably could

conclude, beyond a reasonable doubt, that the essential elements of the offense had been established.
ROSS, 19CA3689                                                                                 9

Moreover, a conviction is not against the manifest weight of the evidence even if the evidence is

subject to different interpretation, or simply because the jury believed the prosecution testimony.

State v. Cooper, 170 Ohio App. 3d 418, 2007-Ohio-1186, 867 N.E.2d 493, State v. Adams, 2nd Dist.

Greene Nos. 2013CA61, 2013-CA-62, 2014-Ohio-3432.

        {¶ 21} Accordingly, based upon the foregoing reasons, we overrule appellant’s assignment of

error and affirm the trial court’s judgment.

                                                          JUDGMENT AFFIRMED.
 ROSS, 19CA3689                                                                                         10

                                           JUDGMENT ENTRY

        It is ordered that the judgment be affirmed and that appellee recover of appellant the costs
herein taxed.

       The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the Ross County Common
Pleas Court to carry this judgment into execution.

        If a stay of execution of sentence and release upon bail has been previously granted by the trial
court or this court, it is temporarily continued for a period not to exceed sixty days upon the bail
previously posted. The purpose of a continued stay is to allow appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of the proceedings in that court. If a stay
is continued by this entry, it will terminate at the earlier of the expiration of the sixty day period, or the
failure of the appellant to file a notice of appeal with the Supreme Court of Ohio in the forty-five day
appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme Court of Ohio.
Additionally, if the Supreme Court of Ohio dismisses the appeal prior to expiration of sixty days, the
stay will terminate as of the date of such dismissal.

       A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of
Appellate Procedure.

       Smith, P.J. & Hess, J.: Concur in Judgment & Opinion

                                                       For the Court




                                                       BY:
                                                       Peter B. Abele, Judge
 ROSS, 19CA3689                                                                                   11



                                      NOTICE TO COUNSEL

        Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the time
period for further appeal commences from the date of filing with the clerk.